Hooker, J.
The petitioner holds the auditor general’s deed to the premises in question. He has filed his petition for a writ of assistance, that he may be put in possession of said lands. Defendants Van Winkle and Charles Montague are the grantees named in the last recorded deed in the regular chain of title to said lands, and' claim to be owners. William Bonifas claims to have an interest in the timber growing upon said land. The petition is opposed, upon the grounds that the notices served did not conform to the requirements of section 140 of the tax law *211(1 Comp. Laws, § 3959), and that proper proof of service was not made. Most of the questions raised have been decided in the recent case of Williams v. Olson, 141 Mich. 580, and need not be further alluded to.
The notices served upon Van Winkle and Bonifas are deficient in the description of the lands; the county and State being omitted. If the name of the State appeared, the township and range, which are given, would serve to define the land. As it is, the notice fails to show whether the lands are in Michigan, or in any one of the many other States, where similar methods of survey have been followed. While the case cited indicates that the statute is not to be construed and enforced technically, we are of the opinion that it should furnish means of identifying the land. The notice to Montague contains the name of the State, hut that does not give petitioner the right to possession.
The order of the circuit court is affirmed, with costs.
Grant, Blair, Montgomery, and Ostrander, JJ., concurred.